
	

113 HRES 583 IH: Honoring the vital role of small business and the passion of entrepreneurs in the United States during “National Small Business Week”, beginning on May 12, through May 16, 2014.
U.S. House of Representatives
2014-05-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		113th CONGRESS
		2d Session
		H. RES. 583
		IN THE HOUSE OF REPRESENTATIVES
		
			May 13, 2014
			Mr. Gosar (for himself, Mr. Cárdenas, Ms. Brown of Florida, Mr. Tipton, Ms. Matsui, Mr. Pocan, Mr. Kilmer, Mrs. Miller of Michigan, Mr. Simpson, Mr. Chabot, Ms. Shea-Porter, Mr. Kelly of Pennsylvania, Mr. Enyart, Mr. Benishek, Mrs. Negrete McLeod, Ms. McCollum, Mr. Veasey, Ms. Titus, Mr. Costa, Ms. Tsongas, Mr. LaMalfa, Mr. Takano, Mrs. Walorski, Mr. Owens, Ms. Eshoo, Mr. Garcia, Mr. Salmon, Mr. Carson of Indiana, Ms. DelBene, Mr. Lowenthal, Mr. Swalwell of California, Ms. Jackson Lee, Mr. Bentivolio, Ms. Bordallo, Mr. Hinojosa, Mr. Schneider, Mr. Collins of New York, Ms. Chu, Mrs. Bustos, Mr. Michaud, Ms. Esty, Mr. Gallego, Mr. Joyce, and Mr. Loebsack) submitted the following resolution; which was referred to the Committee on Small Business
		
		RESOLUTION
		Honoring the vital role of small business and the passion of entrepreneurs in the United States
			 during National Small Business Week, beginning on May 12, through May 16, 2014.
	
	
		Whereas this year marks the 51st anniversary of National Small Business Week and has been endorsed by every President since 1963;
		Whereas for the first time in its history four cities, including San Francisco, Kansas City,
			 Boston, and Washington, DC, will host speakers and events celebrating
			 National Small Business Week;
		Whereas the approximately 28,000,000 small businesses in the United States, which are the leading
			 force behind the United States economy, creating nearly 7 out of every 10
			 new jobs and generating close to 50 percent of the Nation's nonfarm gross
			 domestic product;
		Whereas small firms accounted for 63 percent of net new jobs created between 1993 and mid-2013, and
			 since the end of the recession small firms accounted for 60 percent of the
			 net new jobs;
		Whereas 22,000,000 small businesses are nonemployer sole proprietorship firms;
		Whereas 2,450,000 veterans are small business owners and account for 9.1 percent of all United
			 States businesses;
		Whereas woman owned firms have increased as a share of total businesses and include over 7,800,000
			 small businesses;
		Whereas small businesses employ 48.5 percent of the country’s private workforce;
		Whereas small businesses represent 37 percent of high-tech employment;
		Whereas small businesses produce 16 times more patents per employee than large patenting firms;
		Whereas small businesses represent 98 percent of all exporters and produce 33 percent of exported
			 goods;
		Whereas on July 30, 1953, Congress created the Small Business Administration to aid, counsel,
			 assist, and protect the interests of small businesses in order to preserve
			 free and competitive enterprise, to ensure that a fair proportion of the
			 total sales of government property are made to small businesses, and to
			 maintain and strengthen the overall economy of the United States;
		Whereas for more than 50 years, the Small Business Administration has helped over 10,000,000
			 entrepreneurs reach the American dream of creating and maintaining a small
			 business, and has played a key role in fostering local and national
			 economic growth; and
		Whereas the President has designated the week beginning May 12, 2014, as National Small Business Week: Now, therefore, be it
	
		That the House of Representatives—
			(1)honors the vital role of small business and entrepreneurs in the United States during National Small Business Week;
			(2)supports the designation of National Small Business Week;
			(3)recognizes the important role of the Small Business Administration as a valuable resource for the
			 United States entrepreneur;
			(4)supports and encourages young entrepreneurs to pursue their passions and create more start-up
			 businesses;
			(5)recognizes the importance of creating policies that promote a business friendly environment for
			 small business owners free of unnecessary and burdensome regulations and
			 red tape;
			(6)recognizes the National Small Business Person of the Year and the National Lender of the Year; and
			(7)supports efforts to—
				(A)encourage consumers to shop locally; and
				(B)increase awareness of the value of locally owned small businesses and the impact of locally owned
			 small business on the economy of the United States.
				
